Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Aoki (US PG Pub No. 2016/0082826) teaches 
A vehicle control device having a prime mover, a first rotating member configured to be rotated by power of the prime mover, and a second rotating member connected to the first rotating member and configured to rotate a drive wheel, comprising: (figure 1)
a deriving unit configured to derive a prime mover request output that is an output requested by the prime mover in accordance with a request output to the drive wheel; and 
a control unit configured to increase or decrease a rotation speed of the prime mover between a lower limit rotation speed and an upper limit rotation speed in accordance with a change in a rotation speed of the drive wheel, (figure 4 paragraph 59)
however the prior art of record fails to show or adequately teach
wherein the control unit is configured to increase or decrease the rotation speed of the prime mover without changing a power output by the prime mover or an output of the first rotating member in accordance with the prime mover request output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747